Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 1 of 76 PageID #: 4496
                                                                          1


   1                         IN THE UNITED STATES DISTRICT COURT

   2                         IN AND FOR THE DISTRICT OF DELAWARE

   3                                         - - -

   4     STRAGENT, LLC,                        :     CIVIL ACTION
                                               :
   5                   Plaintiff,              :
         v                                     :
   6                                           :
         BMW OF NORTH AMERICA, LLC, and        :
   7     BMW MANUFACTURING CO., LLC,           :
                                               :
   8                 Defendants.               :     NO. 20-510-LPS
         -------------------------------
   9     STRAGENT, LLC,                  :           CIVIL ACTION
                                         :
  10                 Plaintiff,          :
         v                               :
  11                                     :
         DAIMLER NORTH AMERICA           :
  12     CORPORATION,DAIMLER TRUCKS NORTH:
         AMERICA, LLC, MERCEDES-BENZ USA,:
  13     LLC, MERCEDES-BENZ VANS, LLC,   :
                                         :
  14                 Defendants.         :           NO. 20-511-LPS
         -------------------------------
  15     STRAGENT, LLC,                  :           CIVIL ACTION
                                         :
  16                 Plaintiff,          :
         v                               :
  17                                     :
         VOLVO CAR NORTH AMERICA, LLC,   :
  18                                     :           NO. 20-512-LPS
                     Defendants.
  19                                   - - -

  20                                 Wilmington, Delaware
                                  Friday, October 23, 2020
  21                                Telephone Conference

  22                                         - - -

  23     BEFORE:           HONORABLE LEONARD A. STARK, Chief Judge

  24                                         - - -

  25                                           Brian P. Gaffigan
                                               Registered Merit Reporter
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 2 of 76 PageID #: 4497
                                                                          2


   1     APPEARANCES:

   2

   3                    O’KELLY & ERNST, LLC
                        BY: GEORGE PAZUNIAK, ESQ., and
   4                         THOMAS H. KRAMER, ESQ.

   5                         Counsel for Plaintiff Stragent, LLC.

   6
                        SHAW KELLER LLP
   7                    BY: KAREN E. KELLER, ESQ., and
                             ANDREW E. RUSSELL, ESQ.
   8
                             and
   9
                        FINNEGAN HENDERSON FARABOW GARRETT & DUNNER LLP
  10                    BY: LIONEL M. LAVENUE, ESQ.
                             (Reston, Virginia)
  11
                             and
  12
                        FINNEGAN HENDERSON FARABOW GARRETT & DUNNER LLP
  13                    BY: R. BENJAMIN CASSADY, ESQ., and
                             AMANDA E. STEPHENSON, ESQ.
  14                         (Washington, District of Columbia)

  15                         Counsel for Defendants BMW of North
                             America, LLC and BMW Manufacturing Co. LLC
  16

  17                    MORRIS NICHOLS ARSHT & TUNNELL LLP
                        BY: JACK B. BLUMENFELD, ESQ.
  18
                             and
  19
                        QUINN EMANUEL URQUHART & SULLIVAN, LLP
  20                    BY: EDWARD J. DeFRANCO, ESQ.
                             (New York, New York)
  21
                             and
  22
                        QUINN EMANUEL URQUHART & SULLIVAN, LLP
  23                    BY: JEFFREY S. GERCHICK, ESQ.
                             (Washington, District of Columbia)
  24
                        Counsel for Defendants Mercedes-Benz USA, LLC,
  25                    Mercedes-Benz Vans, LLC, Daimler Trucks North
                        America, LLC and Daimler North America Corp.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 3 of 76 PageID #: 4498
                                                                          3


   1     APPEARANCES:    (Continued)

   2
                        STAMOULIS & WEINBLATT, LLC
   3                    BY: STAMATIOS STAMOULIS, ESQ.

   4                    and

   5                    HUDNELL LAW GROUP P.C.
                        BY: LEWIS E. HUDNELL, III, ESQ.
   6                         (Mountain View, California)

   7                    Counsel for Defendant Volvo Car North America, LLC

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22                                     - oOo -

  23                             P R O C E E D I N G S

  24                    (REPORTER'S NOTE:     The following telephonic oral

  25     argument was held remotely, beginning at 1:32 p.m.)
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 4 of 76 PageID #: 4499
                                                                          4


   1                    THE COURT:    Good afternoon, everybody.      This is

   2     Judge Stark.

   3                    Who is there for the plaintiff, please?

   4                    MR. PAZUNIAK:    Good afternoon, Your Honor.

   5     George Pazuniak here.       I will be arguing for the plaintiff.

   6     With me is Tom Kramer from my office as well as the client

   7     representative, Mr. Andrew Gordon.

   8                    THE COURT:    Okay.   Good afternoon to all of you.

   9                    And who is there for the various defendants,

  10     please?

  11                    MS. KELLER:    Good afternoon, Your Honor.       It's

  12     Karen Keller from Shaw Keller on behalf of BMW.           And with me

  13     today is Lionel Lavenue, Ben Cassady, and Amanda Stephenson

  14     from Finnegan; and also Andrew Russell from my office.

  15                    THE COURT:    Okay.   Good afternoon.

  16                    MR. BLUMENFELD:    Good afternoon, Your Honor.

  17     It's Jack Blumenfeld from Morris Nichols for the Mercedes

  18     defendants.    With me are Ed DeFranco and Jeff Gerchick from

  19     Quinn Emanuel.

  20                    THE COURT:    Okay.   Good afternoon.

  21                    MR. STAMOULIS:    Good afternoon, Your Honor.

  22     This is Stam Stamoulis for the Volvo defendant.           And with me

  23     on the line is Lewis Hudnell from Hudnell Law.

  24                    THE COURT:    Okay.   Good afternoon to you as

  25     well.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 5 of 76 PageID #: 4500
                                                                          5


   1                   I'll ask that you all put your phones on mute,

   2     please, except for when you are speaking because there are a

   3     fair number of us on the call, including my court reporter.

   4                   And I'll note for the record we're here on three

   5     related cases.     They all involve Stragent LLC as the

   6     plaintiff.

   7                   The first action is versus BMW of North America

   8     LLC and BMW Manufacturing Company LLC.         That is our Civil

   9     Action No. 20-510-LPS;

  10                   20-511-LPS involves the Mercedes defendants;

  11                   And 20-512-LPS involves the Volvo defendant.

  12                   We're here to hear argument on the defendants'

  13     motions to dismiss.      We have allocated up to 45 minutes for

  14     each side.

  15                   I do have in front of me copies of the slides

  16     that each side presented and were submitted electronically

  17     yesterday, so you can feel free to go ahead and make

  18     reference to those.

  19                   Are there any housekeeping questions or anything

  20     else before we get started with the argument?

  21                   Mr. Pazuniak?

  22                   MR. PAZUNIAK:     None from me, Your Honor.

  23                   THE COURT:    Okay.    And from any of the

  24     defendants?

  25                   MR. LAVENUE:     No, Your Honor.     No, thank you.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 6 of 76 PageID #: 4501
                                                                          6


   1     Lionel Lavenue from Finnegan.

   2                   THE COURT:    Okay.    Then we will hear argument

   3     from defendant, please.

   4                   MR. LAVENUE:     Thank you, Your Honor.      Lionel

   5     Lavenue from Finnegan.      I will be arguing for the

   6     defendants.

   7                   Among our 45 minutes, I would like to take

   8     30 minutes with the opening and then reserve 15 minutes for

   9     rebuttal.

  10                   THE COURT:    Well, I will let you know when you

  11     have about ten minutes left when we get there, but you can,

  12     of course, stop talking before then unless I'm asking you

  13     questions.

  14                   So go right ahead.

  15                   MR. LAVENUE:     Thank you, Your Honor.

  16                   So, of course, we are referring to our

  17     PowerPoint presentation.       And as you can see on slide 1,

  18     there are the three defendant groups, and I will be arguing

  19     for all three for the motion to dismiss.

  20                   On slide 2, we basically give the overview of

  21     why we're here today, and that is, our motion to dismiss is

  22     based upon preclusion.      And that is to preclude Stragent

  23     from bringing a new lawsuit of new patents in Delaware after

  24     it originally brought a lawsuit in Texas on patents that are

  25     related, and all those patents were found to be invalid.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 7 of 76 PageID #: 4502
                                                                          7


   1                   The three types of preclusion that we have

   2     outlined in the motion to dismiss are claim preclusion based

   3     upon the prior case, issue preclusion, and PTO preclusion

   4     based upon the prior IPR findings.

   5                   What we're not arguing in our motion to dismiss

   6     is we're not arguing validity as noted on slide 2, we're

   7     arguing for preclusion.

   8                   And my friend from Stragent focuses a lot on the

   9     issues of validity, but we're simply arguing the elements of

  10     preclusion which are outlined on slide 3.

  11                   On slide 3 we have claim preclusion and its

  12     three elements, the two elements of issue preclusion, and

  13     the one issue of PTO preclusion, and so that is the basis of

  14     our argument why the case should about dismissed and that

  15     Stragent should not have a second bite at the apple.

  16                   Before we dive into the details as shown on

  17     slide 4 of the three types of preclusion, we would like to

  18     go into a little bit of background as shown on slide 5.

  19                   And on slide 5 we have an overview of the patent

  20     family, the Stragent patent family.

  21                   The patent family began with a provisional in

  22     2002, and then there have been three lawsuits that have

  23     involved the patent family.

  24                   The first lawsuit was Stragent 1 which involved

  25     a different party, Bosch.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 8 of 76 PageID #: 4503
                                                                          8


   1                   Stragent 2 was the Texas lawsuit and that was a

   2     lawsuit based upon two patents.        And those were the patents

   3     that were found invalid by the Patent Office.

   4                   And then Stragent 3 is the case in Delaware now

   5     with the four patents that we have at hand.

   6                   We note that on slide 5, the patents that all

   7     resulted after the first patent, so the first patent was the

   8     '263 patent from Stragent 1, all the patents that came after

   9     that were terminally disclaimed by Stragent at the Patent

  10     Office.    In other words, when these patent applications

  11     were filed and prosecuted, the Patent Office argued that

  12     the inventions were not patentably significantly distinct

  13     from what occurred from the patent application that began

  14     in '263.

  15                   They were modifications, minor modifications.

  16                   Now, we have something even different in

  17     distinguishing the patents that were in the Texas case,

  18     which are the two patents indicated in red on slide 5 and

  19     the patents that are now in Delaware, Your Honor.           And the

  20     thing that is different is that Stragent had made very clear

  21     in the briefing on this motion to dismiss and its response

  22     brief, and its arguments, that all of the limitations of the

  23     claims of the Delaware patents have narrower limitations in

  24     the claims of the parent patents, the two patents, the

  25     patents that are indicated from Texas.         And that is very
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 9 of 76 PageID #: 4504
                                                                          9


   1     relevant to preclusion, which we will talk about a bit in

   2     the preclusion sections.

   3                   So on slide 6, we note that the Stragent patent

   4     family, it's all the same patent.        The only difference is

   5     the claims.    So it's one title across all patents.         One

   6     specification.     All of the patents are exactly the same

   7     with respect to the information other than the claims

   8     themselves.

   9                   And then the issue that we'll get to is the

  10     claims themselves on whether or not and how that affects the

  11     preclusion arguments.

  12                   But first if we go to slide 7, Your Honor, you

  13     can see a little bit more detail about the history of the

  14     case.   The history is very important for the preclusion

  15     argument, which I'll get to in a moment, but it's important

  16     to understand the context of how Stragent went after the

  17     three parties here in Texas, what happened in Texas, and how

  18     that affects the preclusion issues.

  19                   So on slide 7, we can see that the first

  20     lawsuit was brought against Bosch, and that is what we

  21     call Stragent 1.     That case resulted in a dismissal with

  22     prejudice.

  23                   The next case was Stragent 2 and 3.         And those

  24     cases were against the same defendants, BMW, Volvo, and

  25     Mercedes.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 10 of 76 PageID #: 4505
                                                                          10


   1                    And we have indicated with the color coding, the

   2     blue is Stragent 1, the orange is Stragent 2 from Texas, and

   3     the indicators on the time line that are in purple, those

   4     are the Delaware case.

   5                    So if we dive into more detail on slide 8 of

   6     Stragent 2 and Stragent 3, then what we've done here is,

   7     again, using the legend on the bottom left, you can see that

   8     the court proceedings from the Texas case in Stragent 2 are

   9     indicated in orange.

  10                    For example, the far left side of the timeline,

  11     the Stragent 2 complaint was filed.

  12                    And then you can see on the far right side of

  13     the timeline, the Stragent 2 final judgment was entered.

  14                    So this shows the timeline from 2016 to 2020,

  15     and that was the four-year timeline for the Stragent 2 case

  16     in Texas.

  17                    Now, during that time, Stragent filed and

  18     obtained other patents that were in that patent family that

  19     I showed you earlier, and the filings and issue dates of

  20     those are indicated in black, the patent applications filed

  21     and issued.

  22                    And so you can see those have been placed on the

  23     timeline as well.

  24                    Also on the timeline in green is what happened

  25     in the Patent Office for the two patents that were asserted
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 11 of 76 PageID #: 4506
                                                                          11


   1     in Texas.

   2                    So what happened in Texas is Stragent initially

   3     filed a complaint with one set of claims that were asserted,

   4     and the defendants filed IPR petitions against those claims.

   5                    Later, Stragent amended its contentions and

   6     added new claims in Texas, and so a second round of IPR

   7     petitions were filed.

   8                    So if you are wondering why there were so many

   9     IPR petitions filed, that is the explanation, because there

  10     were two sets of allegations by Stragent.          And eventually

  11     what happened was all of the claims of the two patents

  12     from Texas were found to be invalid by the Patent Office,

  13     based upon those IPRs.

  14                    And so finally on slide 8, we have the Stragent

  15     3 case with the Delaware complaint filed in April of 2020,

  16     a Rule 11 letter sent by all the defendants to Stragent

  17     about the preclusion issues in June of 2020, and then

  18     finally the motion to dismiss in July of 2020, and that is

  19     why we're here today.

  20                    On slide 9, we have a little bit more detail

  21     about the four patents that are in Delaware, which are

  22     indicated in yellow at the top of the timeline.           And we

  23     show the issuance date and a comparison of those issuance

  24     dates based upon the timing of when the final written

  25     decisions were issued by the Patent Office.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 12 of 76 PageID #: 4507
                                                                          12


   1                    This is relevant because as you can see,

   2     three of the patents issued after the Patent Office issued

   3     its final written decision, and that is relevant for PTO

   4     preclusion.     But also interestingly we note, Your Honor,

   5     that even one of these patents, the '477 patent, was filed

   6     after the parent patents were found to be invalid and it

   7     issued thereafter, which, again, shows another point in the

   8     preclusion analysis.

   9                    If we go to slide 10, Your Honor, we can see

  10     that where we are now is going back just a little bit more

  11     detail on Stragent's 1, 2, and 3.         Slide 10 just has the

  12     details about the initial case, the Stragent 1 case, and the

  13     Bosch dismissal.

  14                    On slide 11, we have further detail on Stragent

  15     2.   And as you can see, we have summarized on the left side

  16     the bases for the preclusion arguments, and that is there

  17     was a Texas determination of a with prejudice dismissal in

  18     Texas on June of 2020, and that is the general -- that is

  19     the base, the baseline, for our claim preclusion because

  20     there was a prior claim in Texas by Stragent against the

  21     same parties.

  22                    There was a final decision with prejudice which

  23     equates on the merits dismissal and therefore that's claim

  24     preclusion.     We'll get into that in more detail.

  25                    Separately and -- secondly and separately is the
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 13 of 76 PageID #: 4508
                                                                          13


   1     issue of issue preclusion which is based upon the PTAB's

   2     decision.    So the issue preclusion is not based upon the

   3     Texas ruling, it's based simply upon the PTAB, and that is

   4     the issues that were adjudicated as shown on the right side

   5     of slide 11 for the two patents indicated in red which were

   6     found to be invalid.

   7                    Those issues in our view, they're precluded from

   8     an issue preclusion perspective from being asserted in this

   9     case because we have satisfied, and we can show that we have

  10     satisfied the elements of issue preclusion, that the four

  11     patents in Delaware should not be asserted again based upon

  12     the fact that their parent applications were found to be

  13     invalid in the IPRs.

  14                    THE COURT:    Mr. Lavenue.

  15                    MR. LAVENUE:    Yes.

  16                    THE COURT:    Before you move to 12 --

  17                    MR. LAVENUE:    Yes, Your Honor.

  18                    THE COURT:    -- I have a couple of question.

  19                    There are three defendants here, of course.          I

  20     recognize you are speaking on behalf of all of them, but can

  21     I -- should I understand that the way the Eastern District

  22     of Texas action concluded is not materially different for

  23     any of the three defendant groups?

  24                    MR. LAVENUE:    There is a slight difference in

  25     the way that Judge Mitchell issued her ruling between BMW
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 14 of 76 PageID #: 4509
                                                                          14


   1     and -- on the one hand and Volvo and Mercedes on the other.

   2                    But from the perspective of the application of

   3     claim preclusion, we would argue that it does not make a

   4     difference with respect to the application of the law.

   5                    Technically, Your Honor, Judge Mitchell, when

   6     she issued her ruling, as to BMW she issued a ruling with

   7     prejudice dismissal because we had filed a motion for

   8     summary judgment.

   9                    And at the hearing, on our motion for summary

  10     judgment, she asked counsel for Stragent, do you agree to

  11     a with prejudice dismissal, a voluntary with prejudice

  12     dismissal for all defendants?

  13                    And counsel for Stragent said, yes, I do.         I

  14     agree to that.

  15                    And so in her ruling, she says okay, well, BMW

  16     is dismissed with prejudice.        And that was it.     There was no

  17     other information.

  18                    And then she said, and then Volvo and Mercedes,

  19     they're dismissed with prejudice based upon lack of subject

  20     matter jurisdiction.      But we do not believe that the fact

  21     that she says that it's with prejudice for lack of subject

  22     matter jurisdiction does not mean that she does not have

  23     jurisdiction to issue a with prejudice dismissal for Volvo

  24     and Mercedes because under Rainiere and the 3M v Barr case,

  25     the Federal Circuit has made clear that a District Court has
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 15 of 76 PageID #: 4510
                                                                          15


   1     the ability to determine and issue a with prejudice

   2     dismissal because it has jurisdiction to address the issue

   3     of whether or not it should be with prejudice or not with

   4     prejudice.

   5                    Because, as we note on slide 12, there was a lot

   6     of back and forth, Your Honor, with Stragent on this very

   7     issue because Stragent threatened all three defendants

   8     during the Texas action based upon the patents that are now

   9     in Delaware.     And when they threatened us on that, we then

  10     responded and we said, look, we believe that your threats

  11     are improper because the patents, they are invalid.            And if

  12     they're invalid in Texas, then you should be precluded from

  13     suing later.

  14                    And that is Exhibit L of our motion to dismiss.

  15     Both letters -- there was one letter that we had with

  16     Stragent in 2018 and another letter we had with Stragent in

  17     2020, our Rule 11 letter, both outlining those disputes and

  18     those were before Judge Mitchell.

  19                    So when we briefed the issue of dismissal with

  20     Judge Mitchell, she knew that there was a threat of

  21     subsequent lawsuits after the Texas case, and she knew the

  22     importance of the distinction between a without prejudice

  23     and a with prejudice dismissal.        And, in fact, as Your Honor

  24     knows from its own ruling in the Powers Integrations case,

  25     you know, that is a tremendous distinction.          Judge Mitchell
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 16 of 76 PageID #: 4511
                                                                          16


   1     was aware of that distinction.        She knew the implications of

   2     the with prejudice dismissal, and she knew that counsel for

   3     Stragent had actually approached the defendants in Texas and

   4     asked us for a without prejudice dismissal, which we

   5     vehemently opposed.

   6                    And when we had the argument on the motions

   7     before Judge Mitchell, this was specifically addressed.             And

   8     that is why she asked counsel for Stragent, do you agree to

   9     have the defendants dismissed with prejudice?           And he said,

  10     yes.

  11                    So the voluntary dismissal, we would submit,

  12     takes the fact that BMW may be in a slightly better position

  13     because we did file a motion for summary judgment and we

  14     had a dismissal with prejudice that was unqualified, but we

  15     would submit that there is really no distinction because of

  16     the voluntary dismissal with prejudice against all of the

  17     defendants.

  18                    THE COURT:    All right.    Is it your view,

  19     defendants' view, that any dismissal that is "with

  20     prejudice" can be a basis for claim preclusion no matter

  21     what the substantive basis for the with prejudice is; or

  22     even where we don't know what the basis is, it just happens

  23     to be a dismissal with prejudice?

  24                    MR. LAVENUE:    Your Honor, I would say that in

  25     general, the presumption would be if it's a with prejudice
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 17 of 76 PageID #: 4512
                                                                          17


   1     dismissal, that it would have a preclusive effect consistent

   2     with the comments that you had made at Powers Integrations.

   3                    I'm not saying that in every case without

   4     exception there could not be an exception.          I'm not aware of

   5     an exception, but I wouldn't say that that is 100 percent of

   6     the case.    I would say there is clearly a presumption that

   7     if it's a with prejudice dismissal, that preclusion applies;

   8     and there is a whole series of cases that we found that

   9     supports that.

  10                    We haven't found any cases that supports

  11     Stragent's view that there are exceptions.          That we have not

  12     been able to find, Your Honor.

  13                    THE COURT:    Are you familiar with the Media

  14     Technologies decision of the Federal Circuit?

  15                    MR. LAVENUE:    Give me some more detail on that.

  16                    THE COURT:    Give me a second.

  17                    Media Technologies Licensing LLC vs. Upper Deck

  18     Company, 334 F.3d 1366, (Federal Circuit 2003).           I think

  19     that case involved a lack of standing and a consideration as

  20     to whether a prior dismissal for lack of standing may have

  21     given rise or not given rise to later preclusion.

  22                    Is that one you're prepared to speak about?

  23                    MR. LAVENUE:    So I don't know if I have looked

  24     at the Media Technologies case specifically, but I have

  25     looked at other cases that dealt with lack of standing and
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 18 of 76 PageID #: 4513
                                                                          18


   1     the implications to a with prejudice and without prejudice

   2     dismissal.

   3                    Every case that we found that dealt with a lack

   4     of standing, they all did not have the situation where there

   5     was a specific dispute that was brought to the Court's

   6     attention over whether or not the case should be dismissed

   7     with prejudice or without prejudice.

   8                    And in the 3M v Barr Labs case, 289 F.3d 775,

   9     pinpoint cite 781 -- 783, there, it makes clear that if

  10     there is a dispute over whether or not it should be a with

  11     prejudice or a not with prejudice, that the controversy

  12     itself, the controversy over -- I'm reading from the case --

  13     "The controversy over the form of dismissal was itself

  14     sufficient," in order to have jurisdiction for the Court to

  15     make that decision.

  16                    So the standing cases that we have looked at,

  17     and I would suspect it is probably similar to the Media

  18     Technologies case, would find that the Federal Circuit

  19     has confirmed that you do have, at the District Court, the

  20     ability to make that determination with prejudice or not

  21     with prejudice.     And even if there has been what I call

  22     jurisdictional trickery, but to be fairer to Stragent, an

  23     attempt to avoid preclusion, which is what they certainly

  24     were trying to do, that attempt to avoid preclusion, if it's

  25     brought to the Court's attention and if the Court renders a
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 19 of 76 PageID #: 4514
                                                                          19


   1     decision based on that fact, then that would have a

   2     preclusive effect; and that is the Court would not lose

   3     standing for that reason.

   4                    THE COURT:    Okay.   Thank you.

   5                    If I were ultimately to be persuaded on your

   6     claim preclusion argument, would I need to reach issue

   7     preclusion or the Patent Office estoppel argument you make?

   8                    MR. LAVENUE:    Absolutely not, Your Honor.       If

   9     you have reached an issue in our favor on claim preclusion,

  10     then the other issues would then be moot because that would

  11     be dispositive; the case would go away.

  12                    And interestingly, Stragent would still maintain

  13     its ability, if you rule on claim preclusion only and not

  14     issue preclusion, they would have the ability to go out and

  15     sue others, just not the three defendants here because

  16     claim preclusion only applies to those parties that were in

  17     the Texas case, Volvo, Mercedes, and BMW, and not to any

  18     others.

  19                    THE COURT:    Okay.   Thank you.    You can move on

  20     if you want to.

  21                    MR. LAVENUE:    Okay.   Thank you, Your Honor.

  22                    So slide 12 is basically -- I have already

  23     addressed this as it was giving the background of how we got

  24     to the dispute over the new patents that are in Delaware

  25     with Stragent.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 20 of 76 PageID #: 4515
                                                                          20


   1                    And slide 13 also highlights the fact that the

   2     new patents in Delaware were terminally disclaimed, and

   3     that when you have a terminal disclaimer, that is an

   4     indication that the scope of the patent claims are narrower

   5     and therefore would not be patentably distinct, which is

   6     relevant for the third element of claim preclusion as to

   7     whether or not we're talking about the same cause of action

   8     and relevant to issue preclusion as to whether or not the

   9     claims are essentially the same.

  10                    So with that, Your Honor, we would go to slide

  11     14, which is claim preclusion.

  12                    And then to slide 15, where we just

  13     distinguished the issues between claim preclusion and issue

  14     preclusion, that, in contrast to what I think are my friends

  15     from Stragent, they argue that we're arguing invalidity for

  16     claim preclusion, we're not.        We're simply arguing that the

  17     claims should be precluded based upon the same cause of

  18     action.

  19                    So if we go to slide 16, the three elements of

  20     claim preclusion are outlined, and the first one is final

  21     judgment on the merits.

  22                    So if we go slide 17, we can see that we do have

  23     in our view a final judgment on the merits because there is

  24     a with prejudice dismissal as to all three of the parties.

  25                    That is clarified on slide 18.       And 18 is an
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 21 of 76 PageID #: 4516
                                                                          21


   1     overview time line of what I explained before, Your Honor,

   2     where I was describing how on slide 18, on the far left,

   3     it shows on January 24th, 2019, Stragent approached the

   4     defendants to seek about prejudice dismissal and then it was

   5     after that that there was a back and forth where Stragent --

   6     we offered Stragent a walkaway deal where we said, look,

   7     we will stop fighting with you and not seek these and not

   8     pursue other remedies against you if you will just agree to

   9     drop all of your future cases.

  10                    They then came back and they said, well, we're

  11     not going to go there, but, you know, we want you to dismiss

  12     the case.

  13                    So we determined that they were trying to

  14     basically manipulate the jurisdiction of the Eastern

  15     District court to avoid preclusion.

  16                    So on February 13th, 2019, BMW filed a motion

  17     for summary judgment.

  18                    And then on February 18th, 2019, notice that's

  19     five days later, Stragent attempts to disclaim its claims

  20     in order to allege that it has vitiated summary matter

  21     jurisdiction.

  22                    Well, as you can see, that is impossible

  23     because we sought the motion for summary judgment before

  24     they vitiated the claims.       And that is what Judge Mitchell

  25     took up, was the motion for summary judgment and whether or
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 22 of 76 PageID #: 4517
                                                                          22


   1     not there was the ability for not only BMW but for all the

   2     defendants to seek a dismissal of the case.

   3                    And interestingly, on February 27th, 2019,

   4     Stragent filed a voluntary motion to dismiss with prejudice.

   5                    We believe that Stragent made a critical error

   6     here, a legal error in asking for a dismissal with prejudice

   7     because by asking for a dismissal with prejudice instead of

   8     a dismissal without prejudice, they undermined their ability

   9     to avoid claim preclusion.

  10                    At the hearing, on April 2019, these issues were

  11     discussed as far as the with prejudice or without prejudice

  12     dismissal.

  13                    Obviously, Your Honor, we did not go into

  14     debating claim preclusion and issue preclusion, but we did

  15     specifically argue over whether or not it should be with a

  16     with prejudice or not with prejudice.         And at that hearing,

  17     counsel for Stragent specifically agreed.

  18                    So if we go to slide 19, we have on slide 19

  19     the motion to dismiss by Stragent where it asks for a with

  20     prejudice dismissal.      That is in the upper left-hand corner

  21     of slide 19.

  22                    And then in the bottom left-hand corner of slide

  23     19, we can see that, again, there was a recitation that --

  24     this Judge Mitchell, by the way.        At oral argument,

  25     plaintiff agreed to the dismissal of its claims against the
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 23 of 76 PageID #: 4518
                                                                          23


   1     BMW defendants with prejudice.        But not only was it against

   2     the BMW defendants, but, as the Court -- as you know, Your

   3     Honor, from seeing Judge Mitchell's rulings, she also

   4     dismissed with prejudice with respect to all defendants.

   5                    And the reason for that is on the right side of

   6     slide 19, where the Court asks -- and this is with all the

   7     defendants in the courtroom and represented -- are you

   8     comfortable with the Court granting the dismissal under

   9     41(a)(2) on the terms the Court considers proper, declaring

  10     the defendants as prevailing parties, awarding costs, and

  11     giving them an opportunity to file for fees?

  12                    And then counsel for Stragent said, yes.

  13                    And she confirmed:     You mean yes?

  14                    Yes, yes.

  15                    So the ultimate order that issued from Judge

  16     Mitchell was a dismissal with prejudice.

  17                    If Stragent wanted to avoid the preclusion

  18     effect, then it should have asked the Court to have that

  19     dismissal be without prejudice.        Even if it was impossible

  20     to obtain that remedy for BMW, which we submit it was,

  21     even with respect to Volvo and Mercedes, Stragent failed to

  22     make that argument and to reserve that right and therefore

  23     it failed to avoid preclusion.

  24                    So for that reason, Your Honor, on slide 20,

  25     our conclusion is that there has been a with prejudice
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 24 of 76 PageID #: 4519
                                                                          24


   1     dismissal.     And under the Rainiere case, as well as all of

   2     the other cases we have outlined on slide 21, Rainiere,

   3     Hallco, PersonalWeb, Levi Strauss, all of those cases in our

   4     view support that if you have a with prejudice dismissal,

   5     then that is considered a judgment on the merits and that

   6     therefore we have satisfied the first element of the three

   7     elements of claim preclusion.

   8                    And so with that --

   9                    THE COURT:    Yes.    Mr. Lavenue, Judge Mitchell is

  10     a Magistrate Judge.       I take it it is uncontested what she

  11     recommended was ultimately adopted by a District Judge?

  12                    MR. LAVENUE:    That's correct, Your Honor.       In

  13     our attachments we have Judge Mitchell's ruling, and then

  14     after that, Judge Schroeder, the District Court, adopted her

  15     ruling and issued a final judgment based upon her ruling.

  16                    Exactly.    That is correct.

  17                    THE COURT:    Okay.   Thank you.

  18                    MR. LAVENUE:    But he did adopt her ruling and

  19     issued a ruling consistent with that -- with a final

  20     judgment; Judge Schroeder.

  21                    THE COURT:    Okay.

  22                    MR. LAVENUE:    Okay.   With that, Your Honor, we

  23     jump to slide 25 with the conclusion that we believe we

  24     satisfied Element 1 of claim preclusion.

  25                    Element 2, as shown on slide 26 and then 27, we
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 25 of 76 PageID #: 4520
                                                                          25


   1     do not believe is disputed, that the parties are the same.

   2     Both of the complaints are of record, and they both name the

   3     same three parties.

   4                    So on slide 28, we would submit that we have

   5     identified that the second element of claim preclusion has

   6     been satisfied.

   7                    That brings us to the third element on slide 29,

   8     Your Honor, which is the element of, are we talking about

   9     the same cause of action?       So not the same patent, not the

  10     same claims, but the same cause of action.

  11                    And if we go to slide 30, in order to understand

  12     what the same cause of action means, that is defined by the

  13     law as two separate steps or analysis.

  14                    First, is it the same accused technology?

  15                    And second, are the allegations within the same

  16     scope of the claims?

  17                    So we take each one of those one by one.

  18                    On slide 31, it is clearly the same accused

  19     technology as shown on slide 31.        We have the complaint from

  20     Texas on the left, bottom left.        We have the complaints from

  21     Delaware on the bottom right.        And the allegations are

  22     exactly the same.      The only difference is that one is

  23     generally to LSR and the other is to a specific standard,

  24     but that is the same accused technology.

  25                    So therefore on slide 32, the same accused
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 26 of 76 PageID #: 4521
                                                                          26


   1     technology is satisfied, and we go to slide 33.

   2                    And slide 33 is whether or not the scope of the

   3     allegations fall within the claims of the Texas case that

   4     are alleged in the Delaware case.

   5                    And for that we submit that we have a very easy

   6     row to hoe here, Your Honor.        And that is because of what we

   7     can see on slide 34, Your Honor.

   8                    The reason that we believe this is a very easy

   9     determination is Stragent has made our job easy for us by

  10     clarifying their belief that all of the claims in the

  11     Delaware case are narrower than the claims in the Texas

  12     case.    And here we have five examples from the briefing-only

  13     motion to dismiss where Stragent has specifically said, for

  14     example, in the top left, "The present claims in suit in

  15     Delaware are significantly narrower than the IPR claims."

  16                    And each one of these quotes identify, in

  17     further detail that Stragent believes that the claims are

  18     narrower.

  19                    In fact, on the bottom left, Stragent says the

  20     current claims in Delaware are material, materially narrower

  21     than the IPR claims.

  22                    So if the claims in Delaware are narrower than

  23     the claims are in Texas, then we believe that legally they

  24     are part of the same cause of action.         And we believe that

  25     the case law supports us, as shown on slide 35.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 27 of 76 PageID #: 4522
                                                                          27


   1                    So the error that we believe that Stragent

   2     advances is that the claims have to be identical in order

   3     for this element to be satisfied.         But then that is not what

   4     the case law says.      In fact, the Patent Office would not

   5     even have granted the patents if the patents were identical.

   6     They had to have some change.        The question is if you have

   7     a change in order to get a continuation patent like these

   8     patents are, then what are those changes?          Are they

   9     narrower?    Are they the same?      Or are they broader?

  10                    So if we look at slide 36, we see that Stragent

  11     has made our job easier for us because they said that the

  12     claims are narrower.

  13                    So here we have two examples, for example -- two

  14     scenarios as examples.

  15                    We have on the left side a scenario where the

  16     cause of action includes almost the same scope as the

  17     original claims.      But that's not what Stragent says we have.

  18                    And then we have the scenario where the cause

  19     of action has new claims that are narrower than the original

  20     claims.    And so that is where Stragent says we are.          They

  21     say we're in that Scenario No. 2.

  22                    Well, if we're in Scenario No. 2 -- not if.            As

  23     Stragent concedes that they believe that we are in Scenario

  24     No. 2, then that means that the claims are within the same

  25     cause of action, and therefore this element is satisfied as
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 28 of 76 PageID #: 4523
                                                                          28


   1     shown on slide 37.

   2                    Now, on slide 37 and 38, we have two cases that

   3     are relevant to this analysis.        Senju, which is a case

   4     affirming Judge Robinson, where the Federal Circuit said if,

   5     if you have claims that are narrower because, for example,

   6     in a reexamination, the claims always have to be narrower,

   7     then you cannot have a second bite at the apple because

   8     claim preclusion prevents repetitious suits involving the

   9     same cause of action.       Not the same patents, the same cause

  10     of action.

  11                    So you had a patent that was reexamined and

  12     another patent -- reexamination patent came from that, and

  13     it was narrower and the Court said, therefore, that is

  14     repetitious.     It's a second bite at the apple and therefore

  15     we're not going to allow that under claim preclusion.

  16                    Well, Stragent, they allege, they assert that

  17     their patents in Delaware are significantly narrower,

  18     materially narrower so therefore the same narrowing that

  19     applies in a reexam would also apply to their situation

  20     under their own concessions.

  21                    Now, we don't even have to use the reexam

  22     example only.     In SimpleAir on slide 38, we know that is

  23     exactly what happened.       In SimpleAir, where you had an

  24     original patent and then you had a continuation, the

  25     parent patent was found invalid, the continuation was then
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 29 of 76 PageID #: 4524
                                                                          29


   1     asserted, and in SimpleAir, the Federal Circuit said that

   2     the continuation patents, if they present the same cause of

   3     action as previously litigated, then claim preclusion can

   4     apply.

   5                    And how did SimpleAir determine whether or not

   6     it was the same cause of action?        Well, they looked to see,

   7     are the claims that are asserted in the continuation, were

   8     they narrower?

   9                    And here we know that Stragent admits they're

  10     narrower, and there was a terminal disclaimer just as we

  11     have here.     And because there was a terminal disclaimer,

  12     then therefore we know that there was narrowing or, you

  13     know, a less than the whole of what they had.

  14                    So their mission is confirmed that it was

  15     narrower.

  16                    We don't understood the concession of Stragent

  17     that they're narrower to win, Your Honor, just to make

  18     clear.    But we do know that the claims are narrower, and

  19     Stragent's confirmation that they believe it is narrower

  20     confirms that we do meet all of the elements of the claim

  21     preclusion.

  22                    And that is confirmed also by the terminal

  23     disclaimer, and that is confirmed by the case law that

  24     supports that position.

  25                    So on slides 40 and 41, Your Honor, we would
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 30 of 76 PageID #: 4525
                                                                          30


   1     conclude that claim preclusion is satisfied.

   2                    THE COURT:    All right.    Let me -- I just want to

   3     make sure I understand your position on the narrower.

   4                    Is it your burden to persuade me that the claims

   5     in front of me are narrower than the claims in the Texas

   6     case; and if it is your burden, is it sufficient for me to

   7     rely on the plaintiff's concession?         Or do I need -- or do

   8     you need to persuade me to do something more than that?

   9                    MR. LAVENUE:    So we believe it's our burden to

  10     show you that preclusion applies, but our burden is

  11     preponderance of the evidence.        We looked that up yesterday

  12     just to make sure.

  13                    So if we have convinced you by a preponderance of

  14     the evidence that the allegations that are made in Delaware

  15     are within the same cause of action of the allegations that

  16     were made in Texas, based upon the fact that they are the same

  17     accused products, at step 1, and that the claims are within

  18     the scope, the claims in Delaware are within the scope of the

  19     Texas action, the second part of that analysis of element 3,

  20     then we have met our burden.

  21                    And we would submit that we have met our burden

  22     based upon the fact that there is three things that indicate

  23     that these claims fall within the claims from Texas.

  24                    One is, there is the concession that the claims

  25     are narrower by Stragent.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 31 of 76 PageID #: 4526
                                                                          31


   1                    Two is the fact that the terminal disclaimer is

   2     an indication, as SimpleAir outlines, is an indication that

   3     if you have a terminal disclaimer, then there is not

   4     materially significant improvements or indifferent

   5     inventions that result from a terminal disclaimer.

   6                    In other words, they're modifications, but

   7     they're not patentably distinct modifications.

   8                    And 3, that the case law of SimpleAir and of

   9     Senju make clear that in order to avoid a second bite at

  10     the apple, under the very similar circumstances that we have

  11     here, that Stragent should not be able to have this

  12     continuous repetitious lawsuits against these parties.

  13                    Those are the three points, Your Honor.

  14                    THE COURT:    Okay.   Thank you.

  15                    MR. LAVENUE:    So for that reason, we conclude

  16     on slide 42 that we've identified all the elements of the --

  17     for claim preclusion, and then we do have the highlight box,

  18     Your Honor, which addresses your question from before.

  19                    So if there is a dismissal based upon claim

  20     preclusion, then Stragent can sue anyone else except just

  21     not BMW, Mercedes, and Volvo.

  22                    And this is only one of the three arguments we

  23     present which then brings us to slide 43 which is issue

  24     preclusion.

  25                    And with that, Your Honor, if I may be allowed
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 32 of 76 PageID #: 4527
                                                                          32


   1     to do so, I think I would like to just pause here and allow

   2     Stragent to argue.      And then if I have time, I will just

   3     close out with the issue preclusion, if that is okay.

   4                    THE COURT:    That is fine but for, let me just

   5     ask you a few more questions.

   6                    On your third argument, the one based on the CFR

   7     regulation, have you cited cases that apply that bar as a

   8     bar to District Court litigation, or might it be just a PTO

   9     exclusive regulation?

  10                    MR. LAVENUE:    So the only case we're aware of

  11     on that is the Regents of University of Minnesota Federal

  12     Circuit case that said that the PTO preclusion is no

  13     different than what is mandated under traditional principles

  14     of res judicata and collateral estoppel.

  15                    And so it's more of a supplement to than a

  16     substitution for either one of those other two preclusive

  17     arguments, Your Honor.

  18                    THE COURT:    Okay.   There is some back and forth

  19     about prevailing party, which I think was an issue under

  20     your Texas case.

  21                    Is a finding of prevailing party the same as or

  22     different than judgment on the merits?          And does that

  23     question have anything to do with the issues you put in

  24     front of me?

  25                    MR. LAVENUE:    We do not believe it does, Your
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 33 of 76 PageID #: 4528
                                                                          33


   1     Honor.    We believe that the prevailing party issue, we

   2     fought over that so strenuously in Texas in order to confirm

   3     our right to seek fees under 285.

   4                    But prevailing parties is, once you have a

   5     dismissal with prejudice, specifically a voluntary dismissal

   6     with prejudice, then the prevailing party issue is not an

   7     issue for claim preclusion.

   8                    THE COURT:    All right.    And there are some claim

   9     charts that you refer me to in connection with the motion in

  10     front of me.

  11                    Is that something I can properly consider on

  12     this motion?     And did you overlook I think it was claim 15

  13     of the '790 as plaintiffs suggest?

  14                    MR. LAVENUE:    So that is an interesting

  15     question, Your Honor.       We believe that certainly the claim

  16     charts that we present are of record, and so you can

  17     obviously consider those because we submitted them with the

  18     motion to dismiss.

  19                    Counsel for Stragent is correct that there is

  20     one claim that was asserted for each of the four patents.

  21     And the one patent, for the '790, as you can see, the

  22     asserted claim is claim 15.        For the other three patents,

  23     the '477, the '036 and the '765, the asserted claims were

  24     claim 1.

  25                    So the '790, the asserted claim was claim 15.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 34 of 76 PageID #: 4529
                                                                          34


   1                    So when we prepared the chart, we mistakenly put

   2     claim 1 for the '790, but that is not a fatal defect.            First

   3     of all, it is only an issue for claim preclusion, but it is

   4     not a fatal -- I'm sorry.       It's an issue for issue

   5     preclusion, not claim preclusion.

   6                    But it is not a fatal defect for our issue

   7     preclusion argument because the chart that refers to claim

   8     1, the elements are the same as claim 15.          The only

   9     difference is the use of a different network.

  10                    And so the arguments that apply to claim 1 also

  11     apply to claim 15.      The network distinction is irrelevant

  12     for purposes of the analysis of the similarity between claim

  13     1 and claim 15.

  14                    But we didn't even need the chart.        The chart

  15     was simply supplemental, and we do properly assert in the

  16     brief that claim 15 is not patentably distinct from the

  17     claims of the patents in Texas.

  18                    And that is the heart of the matter.        Whether

  19     or not the claim 1 or claim 15 is in the attached chart,

  20     that is irrelevant in our view.        Especially considering that

  21     the claims are the same, with the only distinction being the

  22     network.

  23                    THE COURT:    All right.    Thank you.    We'll save

  24     10 minutes for you for rebuttal, and we'll turn it over to

  25     plaintiff now.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 35 of 76 PageID #: 4530
                                                                          35


   1                    MR. LAVENUE:    Thank you.

   2                    THE COURT:    Mr. Pazuniak?    Are you there,

   3     Mr. Pazuniak?

   4                    MR. PAZUNIAK:    Oh, I'm sorry, Your Honor.       I

   5     forgot to unmute myself, now that you started.

   6                    THE COURT:    Okay.   That's fine.

   7                    MR. PAZUNIAK:    Thank you.    Good afternoon, Your

   8     Honor, and if it may please the Court.

   9                    Just a few initial comments about the slides we

  10     have seen.

  11                    Defendants' slides do include references to

  12     materials that are not of record.         And that was actually

  13     argued by the Texas counsel.

  14                    For example, slide 19.

  15                    It has materials there that were never presented

  16     in any of the briefs or any other of the pleadings in this

  17     case.

  18                    There is nothing particularly troubling about

  19     the content, but Stragent never really had an opportunity to

  20     respond to that.

  21                    But slide 19 also directs us to what I consider

  22     to be a very erroneous assertion by defendants' counsel, and

  23     that is what happened in the Eastern District of Texas

  24     regarding the motion for summary judgment.

  25                    Counsel flatly stated that the Court knew about
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 36 of 76 PageID #: 4531
                                                                          36


   1     the proceedings or the possibility of another lawsuit and

   2     was concerned about or apparently concerned about the

   3     preclusion and specifically granted the summary judgment

   4     motion.

   5                    That is completely untrue.       First, the Court

   6     never addressed -- the Court in Texas never addressed the

   7     issue of other lawsuits.       And it's pure speculation about

   8     what she may have anticipated or not.

   9                    The one thing that is undisputed is that the

  10     Court did not grant BMW's motion for summary judgment.            In

  11     fact, if I may refer the Court to, as a matter of judicial

  12     notice, to docket entry 120, which is Judge Mitchell's

  13     Report and Recommendation, and direct the Court to page 11.

  14     The Court specifically said that the motion by BMW is

  15     moot -- quote-unquote, "moot."

  16                    And the reason that the motion was moot was

  17     because Stragent had disclaimed the two patents, all the

  18     claims of the two patents that were involved in the

  19     litigation before any determination of any issues by the

  20     Court.

  21                    Stragent then moved to dismiss with prejudice

  22     the three cases against the three defendants because once

  23     the patents were disclaimed, there was nothing further to

  24     litigate.

  25                    But also, as Stragent pointed out to the Court,
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 37 of 76 PageID #: 4532
                                                                          37


   1     the Court could not grant summary judgment because the Court

   2     no longer had Article III jurisdiction over the matter.

   3                    The Court simply -- once the patents are gone,

   4     yes, the Court could still determine procedural issues such

   5     as whether or not one party was a prevailing party for

   6     purposes of seeking attorneys' fees, that is consistent with

   7     Supreme Court authority, and whether to award costs.

   8                    But the Court was without subject matter

   9     jurisdiction to opine or render any rulings regarding the

  10     patents-in-suit because there was no longer any case or

  11     controversy under Article III.

  12                    And we did cite one case, you know, that was

  13     fairly directly on point, and that is the -- and that case

  14     is cited again in our slides.        And I'll get to that in a

  15     minute.

  16                    Secondly, and so to -- well, going back.         So to

  17     answer Your Honor's question, is there a difference between

  18     BMW, Volvo, and Mercedes as far as what happened in the

  19     Eastern District of Texas?       I think both parties agree that

  20     there shouldn't be any difference.         But the reason Stragent

  21     argues there is no difference is that Judge Mitchell

  22     particularly noted that Volvo's and Mercedes' cases were

  23     dismissed for lack of subject matter jurisdiction.

  24                    And effectively, the Judge held the same thing

  25     for BMW when she stated that BMW's motion for summary
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 38 of 76 PageID #: 4533
                                                                          38


   1     judgment is moot.      And the reason it is moot is because

   2     there is no longer any subject matter jurisdiction.

   3                    So then going back to some other general

   4     observations.

   5                    Defendants make arguments in those slides that

   6     were never raised in the briefs.        Most prejudicial, we

   7     believe, are the new arguments that defendants make at

   8     slides 58 through 67.

   9                    The background is that in responding to

  10     defendants' motion, Stragent had filed a series of exhibits

  11     demonstrating how the claims of the four patents here in

  12     suit differed from the claims of the two patents that were

  13     previously litigated in the IPR proceedings.           And they were,

  14     those were DI 16-1 through DI 16-3.

  15                    Defendants reply did not address those exhibits

  16     at all but simply argue that the technical distinctions of

  17     the claims were not important.

  18                    Now, defendants present slides 58 through 67

  19     that purport to respond to Stragent's slides.           In fact, if

  20     you look at slides 59 through 66 and look at the third

  21     column, they refer to Stragent's DI 16 1, 2, and 3 exhibits,

  22     which were part of the Stragent's answer to which the

  23     defendants never mentioned in their reply.

  24                    So I just note those facts.

  25                    Stragent here is not seeking a second bite at
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 39 of 76 PageID #: 4534
                                                                          39


   1     the apple.     Stragent sued under two patents and defendants

   2     responded with IPR petitions that resulted in the PTAB,

   3     concluding that the asserted claims of those two patents

   4     were invalid for obviousness.

   5                    And so Stragent disclaimed those claims of the

   6     two patents, dismissed its lawsuit against the defendants,

   7     and now has continued to persevere with the additional

   8     patents that were subsequently issued.

   9                    The patents here are different patents with

  10     different prosecution histories and with different claims.

  11     It is not the same apple but a different apple.

  12                    And defendants also seem to confuse the issues

  13     by bringing up the earlier lawsuit that Stragent had filed

  14     against Bosch, but that case did not involve the defendants

  15     at all and was directed to an entirely different set of

  16     claims.    It really does not get us anywhere.

  17                    So if I could now go to the slides that we have

  18     presented to the Court.

  19                    And, so, as we point out, that slide 2,

  20     defendants have never denied that their products and methods

  21     practice the asserted patent claims.

  22                    The prior decisions by the IPR were holding the

  23     claims invalid for obviousness were based on what is now

  24     the repudiated, broadest, reasonable construction standard.

  25                    After the decisions were rendered, very shortly
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 40 of 76 PageID #: 4535
                                                                          40


   1     after that, the PTO changed the rule to say that claim

   2     constructions will no longer follow the BRI standard but

   3     will follow the Phillips standard which, of course, is an

   4     issue because the PTAB had relied on the BRI standard in

   5     concluding that the claims were invalid for obviousness.

   6                    So continuing.

   7                    The new slides, 58 through 67, notwithstanding,

   8     I noted, were presented here at the last minute, and we

   9     have had no opportunity to respond to it but until the

  10     presentation of those slides as of 4:00 o'clock yesterday,

  11     and the defendants had -- did not challenge the demonstrated

  12     differences between the prior and the current claims.

  13                    As I note on slide 3, you can take, for example,

  14     claim 1 of the '477 patent.        And I list elements that are

  15     included in that claim that are not found in any of the

  16     claims that were previously involved in suits.

  17                    THE COURT:    Mr. Pazuniak, are the claims of the

  18     patents-in-suit here in front of me narrower than the claims

  19     of the patents-in-suit you litigated in Texas?

  20                    MR. PAZUNIAK:    In the sense that they have

  21     limitations that are not included in the prior limitations,

  22     yes, they're narrower.

  23                    But on the other hand, they could also be looked

  24     on as different claims.       They certainly have limitations not

  25     included before and are different and are different for that
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 41 of 76 PageID #: 4536
                                                                          41


   1     reason.

   2                    And we'll get to that, the importance of whether

   3     they are different or narrower shortly.

   4                    THE COURT:    Well, you say in your brief

   5     repeatedly that the claims here are narrower than the Texas

   6     claims.    I understood that to be a concession that there is

   7     no accused product that the claims in front of me would

   8     reach that would not also be reached by the claims in Texas.

   9                    Is that what you meant, or that is not what you

  10     meant?

  11                    MR. PAZUNIAK:    Yes.   That is correct, Your

  12     Honor.    That as I pointed out, the defendants have never

  13     challenged infringement.       So the same products and same

  14     products and same methods that were asserted as infringing

  15     in the Texas suit are also being asserted as infringing

  16     here.

  17                    So the claims of the original two

  18     patents-in-suit and the claims of the four patents here in

  19     suit do cover and are asserted against the same products and

  20     methods.

  21                    I'm not sure if I'm answering your question.

  22                    THE COURT:    I don't think you are fully

  23     answering it.

  24                    When you say in your brief that the claims in

  25     front of me here in Delaware are narrower than the claims
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 42 of 76 PageID #: 4537
                                                                          42


   1     litigated in Texas, I thought what you were saying is there

   2     is no infringing product anywhere in existence or even

   3     theoretically.     There is nothing that infringes that

   4     Delaware claims that would not also infringe the Texas

   5     claims.

   6                    Is that what you are saying?

   7                    MR. PAZUNIAK:    Yes.   That is correct, Your

   8     Honor.    That is correct.

   9                    And the reason that the narrower limitations

  10     were mentioned is that the prior IPR proceedings obviously

  11     had determined that certain claims were obvious.

  12                    If you had broader claims than the claims in

  13     the IPR, then those claims would automatically be invalid

  14     for obviousness because obviously narrower claims are

  15     obvious than broader claims are obvious.

  16                    The importance of the narrower claims is that we

  17     now have claims that overcome the prior art that was cited

  18     in the IPR proceedings and which was the basis for the

  19     finding of obviousness.

  20                    In other words, if the claims were not narrower,

  21     they would be automatically invalid.          They have to be

  22     narrower in order to be valid, in order to have issued.

  23                    THE COURT:    Okay.   Right.    So first, I mean,

  24     that leads to a couple of questions.

  25                    One, the defendants view their motion as not
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 43 of 76 PageID #: 4538
                                                                          43


   1     putting an issue of invalidity in front of me but just an

   2     issue of preclusion.

   3                    They're right about that, aren't they?

   4                    MR. PAZUNIAK:    Well, claim preclusion, I think

   5     that is correct.

   6                    Issue preclusion, I think the argument really

   7     is that -- you know, is that we cannot challenge the

   8     invalidity of the claims because the only issue of collusion

   9     or collateral estoppel argued is the finding of invalidity

  10     by the PTAB in the IPR proceedings.

  11                    So if that -- if the only ruling in the IPR

  12     proceedings is invalidity and you give issue -- I'm sorry,

  13     issue preclusion or collateral estoppel effect to that

  14     ruling, then you're basically saying the claims here are

  15     invalid.

  16                    So the defendants' counsel is partially correct

  17     as to claim preclusion but not as to issue preclusion.

  18                    THE COURT:    All right.    If I just focus for the

  19     moment on claim preclusion, is defense counsel partially

  20     correct or completely correct?

  21                    That is, if I grant their motion on claim

  22     preclusion, you still walk out of here with a valid -- with

  23     four valid patents that you could sue others on besides

  24     these defendants; right?

  25                    MR. PAZUNIAK:    I think that is right.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 44 of 76 PageID #: 4539
                                                                          44


   1                    But, frankly, Your Honor, I have not considered

   2     the Blonder Tongue effect that that might have on future

   3     cases.

   4                    So I don't want to -- I think that is right, but

   5     I'm not sufficiently confident of my knowledge of the law to

   6     be certain of that.

   7                    THE COURT:    And fair enough.     I didn't really

   8     mean to emphasize that part of the question.

   9                    More directly, if I were to grant their motion

  10     on the claim preclusion ground they're arguing, I'm not

  11     making a finding that any claims in front of me are invalid;

  12     I'm just making a finding that you no longer have a right to

  13     sue these three defendants on these four patents.

  14                    Do you agree with that?

  15                    MR. PAZUNIAK:    Yes, Your Honor.      I do agree with

  16     that.

  17                    THE COURT:    Okay.   So then come to then the

  18     question, why -- I think you want to have me persuaded that

  19     it doesn't matter.      That for claim preclusion purposes, even

  20     though it is very clear you are conceding that the claims in

  21     front of me are subsumed within the patent claims that you

  22     litigated in Texas, that that doesn't matter, that doesn't

  23     get defendants to where they need to get to show claim

  24     preclusion.

  25                    Help me on that.      How is it that you are correct
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 45 of 76 PageID #: 4540
                                                                          45


   1     on that point?

   2                    MR. PAZUNIAK:    Okay.    So if you -- well, there's

   3     a couple things.

   4                    I don't want to ignore the fact that there is

   5     no judgment on the merits.       There is no judgment on the

   6     merits for claim preclusion purposes because the Court in

   7     the Eastern District of Texas had no jurisdiction -- no

   8     subject matter jurisdiction to issue any ruling, any

   9     determination as to the patents because those patents were

  10     done.    They were disclaimed.

  11                    And Judge Mitchell recognized that.        She

  12     recognized that she had no subject matter jurisdiction.

  13                    So I don't want to ignore that issue, but I do

  14     understand that what Your Honor is going to show -- well,

  15     let's get to that.      And if I could ask the Court to turn to

  16     slide 9.

  17                    The governing law is clearly stated in SimpleAir

  18     vs. Google, and that is we are different patents and we have

  19     different patents here.

  20                    So where different patents are asserted in a

  21     first and second suit, a judgment in the first suit will

  22     trigger claim preclusion only if the scope of the asserted

  23     patent claims in the two suits is essentially the same.

  24                    So the Court doesn't say you have to have

  25     broader claims or narrower -- or distinguishes between
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 46 of 76 PageID #: 4541
                                                                          46


   1     broader or narrower claims.        The only issue is whether the

   2     claims are the same or not.

   3                    Continuing, the defendants argue that the courts

   4     have allowed narrower -- I'm sorry, have allowed claim

   5     preclusion only where the claims in the second suit are not

   6     narrower.

   7                    Well, that isn't true.      That's not what happened

   8     in Senju.    In Senju, the issue is whether or not the

   9     reexamined claims were the same cause of action.           And

  10     specifically in that case, you had claims that were

  11     originally asserted during the litigation.          The claims were

  12     reexamined.

  13                    And the Court went on to point out that the

  14     reexamined claims were no different than any other claims.

  15                    So, in fact, if you lack at defendants' slide

  16     33, it says "Narrowed claims do not create any new cause of

  17     action that plaintiffs lack under the original version of

  18     the patent."

  19                    It's very clear that Senju was focused on the

  20     fact that you had the same claims of the same patent

  21     involved in both the first and the second lawsuit, and the

  22     only difference was those claims had been reexamined.

  23                    And so the Court basically was saying since

  24     you can't get broadening claims but can only get narrower

  25     claims, then it is still the same patent claim and the same
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 47 of 76 PageID #: 4542
                                                                          47


   1     cause of action.

   2                    And, again, if I could direct the Court to

   3     Senju at page 1352, there, the Court stated that in this

   4     case, I'm quoting:      "In this cause we reach the same

   5     conclusion that the Aspects court did.          Claims that emerge

   6     from reexamination do not in and of themselves create new

   7     cause of action that did not exist before.          We've reach this

   8     conclusion because a so-called reexamined patent is the

   9     original patent.      It has just been reexamined another time

  10     as indicated in the reexam certificate.          Reexamination does

  11     not involve the filing of a new application nor the issuance

  12     of a new patent," and unquote.

  13                    Senju relied on a prior case, Aspects Eyewear.

  14     And that's 672 F.3d, 1335, which Senju cited, I think, about

  15     44 times.    And Aspects was, like Senju, a case involving

  16     reexamined claims and preclusion arising from asserted

  17     reexamined claims.

  18                    So the whole issue of narrower claims in Senju

  19     was only an issue because of the fact that we were dealing

  20     with the same claim of the same patent that had been

  21     previously asserted.

  22                    It should be noted that if defendants were

  23     correct, that narrower claims were automatically precluded,

  24     then by definition, you couldn't ever enforce the claims of

  25     a patent that was a continuation or a continuation in part
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 48 of 76 PageID #: 4543
                                                                          48


   1     of a prior patent.      It would be impossible because if the

   2     claims were held invalid for obviousness, any broader claims

   3     or the same scope would be automatically invalid.

   4                    You have to have narrower claims to avoid

   5     automatic invalidity.

   6                    In fact, the Patent Office shouldn't be issuing

   7     claims that are of the same scope or broader than the claims

   8     that had been previously held invalid for obviousness.

   9                    The one thing I should also stress is that at

  10     slides 36 and 38, and during this -- the argument,

  11     defendants' counsel suggested that SimpleAir also enforced

  12     this "narrower" limitation.

  13                    In fact, SimpleAir did not.       The word

  14     "narrower," narrower doesn't appear in the SimpleAir cause.

  15                    THE COURT:    Are you -- Mr. Pazuniak, are you

  16     contending that there is a case that rejects the argument

  17     about narrower claims not -- you know, you can't sue on

  18     narrower claims due to claim preclusion, or are you just

  19     saying that the cases that defendants are citing don't get

  20     them where they need to go?

  21                    Another way of putting it, is there a case right

  22     on point that you think goes your way, or are we -- do I

  23     have an argument about what the implications are of these

  24     various Federal Circuit decisions?

  25                    MR. PAZUNIAK:    Your Honor, I did actually look
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 49 of 76 PageID #: 4544
                                                                          49


   1     at the issue.     And in Senju and Aspects, you know, the

   2     Aspects case and the Senju case, both of which are

   3     reexamined claims, they're the only times that this issue of

   4     narrower has ever come up.

   5                    So the simple answer is there is no other case

   6     specifically addressing this issue of narrower.

   7                    But, again, I will cite the Court to slide 9 and

   8     the governing law because the clear statement of the Federal

   9     Circuit is that it's -- you know, that the only time hat --

  10     that the claims of a subsequent patent are precluded is when

  11     the asserted patent claims in the two suits are essentially

  12     the same.    So ...

  13                    THE COURT:    Well, let's talk about the logic of

  14     that in this context.

  15                    If -- I mean if it is open under the law, and

  16     that's debatable, I suppose, but if it is, why shouldn't

  17     the answer from the Court be, look, when you have an

  18     indisputably and clearly narrower claim, then the claim that

  19     was already dismissed -- let's say with the judgment on the

  20     merits for the sake of argument, I know you disagree with

  21     that -- at the end of the day, we're trying to figure out,

  22     is this a second bite at the same apple?          If it's, you know,

  23     concededly a tiny apple that is fully subsumed within the

  24     big apple that you took a bite out of before, why shouldn't

  25     that be viewed as essentially the same for purposes of
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 50 of 76 PageID #: 4545
                                                                          50


   1     estoppel?

   2                    MR. PAZUNIAK:    Because the issue that decided

   3     the case was not infringement or any other issue but a

   4     determination of invalidity of the broader claims in the IPR

   5     proceedings.     So -- and the new claims that we are asserting

   6     didn't even exist at the time that the Texas case was filed.

   7                    So we have a series of patents that provide for

   8     different scopes, and albeit they are narrower because they

   9     include elements that are not in the earlier suits.            But

  10     there, we have claims that are presumptively valid, claims

  11     that are considered by the Federal Circuit to be separate

  12     causes of action.

  13                    And then, you know, what is there -- oh.         On

  14     that point, Your Honor, because maybe this also is a point

  15     to answer your question.

  16                    If Your Honor can take a look at slide 8.         And

  17     you will see there that we quote from the Senju case which

  18     also states, "Ordinarily each patent asserted raises an

  19     independent and distinct cause of action."

  20                    So we have Senju saying that each patent raises

  21     a distinct cause of action.

  22                    We have shown in slide 9 the governing law that

  23     says that, you know, that the scope of the two patents are

  24     precluded -- I'm sorry, subsequent cases are precluded only

  25     if the patent claims are essentially the same.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 51 of 76 PageID #: 4546
                                                                          51


   1                    And then in this case, going back to Your

   2     Honor's question -- so we have claims that were -- I mean,

   3     if we had filed all six claims, suppose all six patents were

   4     already issued when we filed the Eastern District of Texas

   5     lawsuit, and two of those patents were held invalid -- that

   6     is, the claims of two of those patents were held invalid,

   7     would that automatically free the defendants from infringing

   8     the other four patents?

   9                    Well, the answer is clearly not.        It wouldn't.

  10     The Court would still have to determine whether the claims

  11     of the other four patents were valid and if they were

  12     infringed.

  13                    So why should the change -- why should the

  14     situation change if, as in this case, the two patents were

  15     asserted first because the other four patents haven't issued

  16     but then after the four patents issued, they were brought

  17     against the defendant?       Why did the -- the mere fact that

  18     there is a second lawsuit should not make any difference if

  19     we could have asserted all six claims to begin with.

  20                    And that's why this whole argument of narrower

  21     seems to be, you know, directly contrary to what normally

  22     is, you would expect in patent law.         And that is, if you

  23     have narrower claims, then they're more likely to be held

  24     valid than broader claims and they could have been asserted

  25     if they had been filed in a single lawsuit, well, they can
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 52 of 76 PageID #: 4547
                                                                          52


   1     be asserted in a second lawsuit.         Why not?   What is wrong

   2     with that?     I don't think that defendants have answered that

   3     question.    And yet that is, I think, the critical juncture.

   4                    THE COURT:    Let's come back, because we're

   5     starting to get low on time, on the judgment on the merits

   6     point which I know you dispute as well.

   7                    MR. PAZUNIAK:    Right.

   8                    THE COURT:    Why do I even need to look beyond a

   9     dismissal with prejudice?       What difference does it make what

  10     the basis was for a dismissal with prejudice?

  11                    MR. LAVENUE:    If Your Honor -- Your Honor

  12     mentioned the Media case in Your Honor's questions to

  13     defendant's counsel.      I just -- my recollection of that case

  14     is that that case said that if you had no standing, there

  15     is no preclusion because there is nothing decided on the

  16     merits.

  17                    Well, the same thing here.       Again, if we take --

  18     if we had filed, you know, for -- I'm sorry, had filed a

  19     lawsuit with the two original patents and the four

  20     additional patents and won the lawsuit, a dismissal of two

  21     of those cases, that is, two of the patents would not do

  22     anything to the four patents.

  23                    And here also, the two patents were dismissed

  24     because they were gone.       There was no Article III subject

  25     matter jurisdiction.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 53 of 76 PageID #: 4548
                                                                          53


   1                    If a federal court has no Article III case or

   2     controversy and thus has no subject matter jurisdiction, how

   3     can you have a decision on the merits of the patent?

   4                    The Court certainly, since the case was filed,

   5     the Court certainly had the jurisdiction to consider costs,

   6     consider whether or not attorneys' fees should be granted.

   7                    And by the way, the Court found that Stragent

   8     had done nothing wrong and so denied the -- you know, denied

   9     the claim for attorneys' fees.

  10                    But just because the Court in determining that

  11     it had the rights to issue costs and to determine whether

  12     or not a party was a prevailing party for attorneys' fees

  13     purposes doesn't mean that they did have jurisdiction to

  14     enter any judgment on the merits of the patents.

  15                    And again --

  16                    THE COURT:    Mr. Pazuniak, first of all, you've

  17     got 10 minutes left.

  18                    But did the Texas court have jurisdiction to

  19     decide whether its dismissal would be with or without

  20     prejudice?

  21                    MR. PAZUNIAK:    I think the with prejudice is

  22     automatic because we were terminating all the issues.            I

  23     mean, we had moved for dismissal with prejudice.

  24                    You know, I don't think that with prejudice has

  25     any particular issue.       I need to -- perhaps I should have.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 54 of 76 PageID #: 4549
                                                                          54


   1     I didn't think of considering the Supreme Court.

   2                    On slide 6, we cite the Supreme Court case that

   3     was cited in the Eastern District of Texas, the Already LLC

   4     vs. Nike, 568 U.S. 85, 2013 case.

   5                    And that case was very similar to the Eastern

   6     District case in the sense that during the course of the

   7     litigation, the Court lost subject matter jurisdiction and

   8     the Court said, look, you know, if -- the federal court has

   9     to maintain subject matter, subject matter jurisdiction

  10     throughout.     And once that subject matter jurisdiction was

  11     lost, the case was over, even if it, the subject matter, was

  12     lost during the litigation.

  13                    Well, the same thing here.       How can a Court

  14     issue a decision on the merits when it has no jurisdiction?

  15                    And the Already LLC vs. Nike case is directly on

  16     point.

  17                    So, yes.

  18                    THE COURT:    That's okay.    You can go on.

  19                    MR. PAZUNIAK:    Okay.    So I guess I only have a

  20     few minutes.

  21                    And regarding the, you know, the collateral

  22     estoppel.    If I could turn -- ask the Court to turn to slide

  23     14.

  24                    The ruling, again, to have issue preclusion or

  25     collateral estoppel, you have to have the same or patentably
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 55 of 76 PageID #: 4550
                                                                          55


   1     indistinct claims as between the original judgment or the

   2     claims being asserted.

   3                    The defendants have not presented any authority

   4     or argument that different and/or narrower claims were

   5     precluded because other claims of other patents were held

   6     invalid for obviousness by the PTAB.

   7                    And I should also point out that the same holds

   8     true for claim preclusion.

   9                    Other than Aspects, the Aspects case and the

  10     Senju case involving reexamined claims, there are -- I'm not

  11     aware of any Federal Circuit or Supreme Court or, in fact,

  12     any District Court decision where claims were precluded from

  13     being asserted unless they had essentially no patentable

  14     distinction from the claims that were previously heard.

  15                    Finally, the issue of the difference between

  16     broadest, reasonable construction and the current Phillips

  17     standard is relevant, and I direct the Court to slide 15.

  18                    I mean, we -- the Supreme Court has clearly

  19     stated that there is -- are exceptions from claim issue

  20     preclusion if there is a change in the law.          And here, the

  21     claims, yes, were held invalid by the PTAB in the IPR

  22     proceedings.     Yes, they're gone and, you know, and we --

  23     you know, if those claims were asserted in a District Court

  24     proceeding, they couldn't -- those claims couldn't be

  25     asserted because the claims were gone even though the
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 56 of 76 PageID #: 4551
                                                                          56


   1     standards were different.

   2                    But if we're talking about issue preclusion, it

   3     does make a difference that the PTAB today could not have

   4     issued the same decisions that it did in the past because

   5     now the law has changed, or the regulations have changed.

   6     And the claim construction decisions which were critical to

   7     the PTAB's decision could no longer be made.

   8                    So let me just -- if I have a minute, let me

   9     just make sure that I have --

  10                    THE COURT:    You've still got several more

  11     minutes so take your time.

  12                    MR. PAZUNIAK:    Okay.    I'm just checking to see

  13     if there is -- okay.

  14                    There was the -- counsel argued of terminal

  15     disclaimer and suggested that, oh, just because we had a

  16     terminal disclaimer, you know, that is somehow critical.

  17                    The whole issue is summarized and concluded in

  18     the SimpleAir case at 884 F.3d at 1168.          And the Court --

  19     and we cited -- we cite this, I believe, in our briefs, that

  20     a terminal disclaimer is a clue that there may be overlap

  21     between the original claims and the subsequent claims.

  22                    But, again, the Court made it very clear that

  23     it is wrong to rely solely on the terminal disclaimer.            And,

  24     in fact, reversed the District Court for doing that and

  25     required the Court to go back and to consider whether the
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 57 of 76 PageID #: 4552
                                                                          57


   1     claims were the same or if they were patentably distinct.

   2                    Again, you know, going back to the question of

   3     narrower.    It is strange that if you look at, you know, the

   4     courts' -- all the courts' discussions of terminal

   5     disclaimers.     Again, these are -- you know, the courts look

   6     at the scope of the claims as between the original and the

   7     subsequent claims.      No one looks at this and says, oh,

   8     these are narrower claims and therefore, you know, they're

   9     automatically precluded.       That just hasn't happened.

  10                    And so it doesn't seem like the courts and the

  11     parties to the courts have viewed this case as -- or have

  12     viewed this narrower issue in Senju as defendants have here.

  13                    Well, Your Honor, I think I have addressed the

  14     issues.

  15                    THE COURT:    Okay.   Let me --

  16                    MR. PAZUNIAK:    Unless you have --

  17                    THE COURT:    Yes, I do have some more questions,

  18     but thank you.

  19                    If we were outside of a patent context, and you

  20     can tell me if you think this relevant or not, but I would

  21     think that at least conceptually there would be an argument

  22     that if you previously brought a claim against the same

  23     defendant and there was a judgment on the merits against

  24     you, I understand you argue that part, and what you tried to

  25     then bring against those same defendants later is simply a
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 58 of 76 PageID #: 4553
                                                                          58


   1     subset of the claim that you lost on the merits earlier,

   2     wouldn't that be a situation for claim preclusion to apply?

   3                    MR. PAZUNIAK:    It depends on whether I think you

   4     could have asserted the claims at that time.

   5                    So if, for example, you are -- forgetting the

   6     patent aspect and just say plaintiff sues defendant for

   7     violation of some common law right, and subsequently there

   8     is a statute that provides for some relief which comes too

   9     late to have been asserted in the original complaint, and

  10     then in that case, the Court finds in favor of the

  11     defendant.

  12                    Does that mean the plaintiff is foreclosed from

  13     later suing on a statute that provides for relief?            I don't

  14     think so.    That would, I think, would be a different cause

  15     of action.

  16                    And here we know the Federal Circuit and Supreme

  17     Court law is very clear that every patent is a separate

  18     cause of action.

  19                    So I think it is a little -- taking it out of

  20     the patent context, you would still get the same result that

  21     Stragent argues here.

  22                    Again, the claims we are asserting did not exist

  23     at the time that the complaint was filed.          In fact, some of

  24     those claims didn't exist until the IPR was over.

  25                    THE COURT:    You do agree that all three
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 59 of 76 PageID #: 4554
                                                                          59


   1     defendants had dismissals with prejudice in Texas, right?

   2     That is not in dispute.

   3                    MR. PAZUNIAK:    Correct.    The issue was never

   4     argued.    If we -- we all agreed that it should be with

   5     prejudice, yes.

   6                    THE COURT:    There is some back and forth in

   7     the briefing about the appeal from the IPRs, from the PTAB

   8     finding that you, I guess, started an appeal and dropped

   9     it, conceding there was essentially no likelihood that that

  10     appeal would be successful.

  11                    To the extent that that is relevant to my

  12     analysis, should I treat an abandoned appeal any differently

  13     than I would an appeal that was pressed all the way until

  14     you actually lost in the Federal Circuit?

  15                    MR. PAZUNIAK:    I don't think the appeal would

  16     make a difference one way or the other because if the --

  17     the IPR decisions, which form the basis of the collateral

  18     estoppel or issue preclusion argument, it's those decisions

  19     that provide the foundation for the estoppel or the

  20     preclusion.

  21                    Whether or not those decisions were affirmed

  22     on appeal or whether no appeal was vacant or an appeal was

  23     filed and then dismissed I don't think makes a difference

  24     because it's the PTAB decision that form the basis for

  25     anything.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 60 of 76 PageID #: 4555
                                                                          60


   1                    Maybe I'm not understanding Your Honor's

   2     question.

   3                    THE COURT:    No, that's fine.

   4                    Your complaint has various places where it

   5     alleges that certain claims are materially different than,

   6     you know, different patent claims.

   7                    Is that a legal conclusion, or is that a factual

   8     allegation that you think I have to credit at this stage of

   9     the case?

  10                    MR. PAZUNIAK:    Well, I think it is a factual

  11     allegation because -- well, like every other patent issue,

  12     there is a modicum of law and a modicum of fact.

  13                    The Court would obviously construe claims as a

  14     matter of law so the Court would construe the original and

  15     the subsequent claims, you know, for claim construction

  16     purposes.    But then whether or not a given product or

  17     process fell within the scope of the claim would be a fact

  18     issue that would be presented by, as in any other case,

  19     infringement experts and would be presented to a jury as a

  20     fact issue once the claim constructions were issued.

  21                    THE COURT:    All right.    And then on these claim

  22     charts that I think are with the defendants' briefing, you

  23     fault them for being, I think, unauthenticated and unsworn.

  24                    What is the relevance of their unauthenticated

  25     and unsworn nature?      And more generally, do you contend that
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 61 of 76 PageID #: 4556
                                                                          61


   1     I can't even consider them?

   2                    MR. PAZUNIAK:    I don't believe it would be

   3     appropriate to consider them because there are no issues

   4     that are raised that are questions of law.

   5                    The claim charts -- well, the entire argument by

   6     defendants as to the similarity of the original claims and

   7     the subsequent claims is nothing more than counsel's ipsi

   8     dixit.

   9                    Counsel says, oh, these are the same claims.

  10     Look, there's no differences.        They put some claim charts

  11     and say, oh, here are these words but those words don't mean

  12     anything.

  13                    The fact is that Court can't determine that

  14     simply based on assertions by counsel.          These are fact

  15     issues that have to be presented by proper experts, and

  16     there is no expert declaration or affidavit into the record.

  17     All we have is counsel saying, oh, we believe these are the

  18     same.    But that's, that is not evidence that the Court can

  19     consider.

  20                    I mean, we have responded and have pointed to

  21     actual language in the claims that are different between

  22     the prior claims and the current claims, and so the Court

  23     can look at the words of the claims and see that there are

  24     differences and -- but after that, to suggest that those

  25     claims are the same, the Court can't do that because only an
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 62 of 76 PageID #: 4557
                                                                          62


   1     expert and proper factual foundation is required to show

   2     that they're -- you know, that those language differences

   3     are immaterial.

   4                    And the burden of proof, it's not disputed, the

   5     burden of proof on these motions is on defendants.            So we

   6     didn't have to file declarations to challenge what they

   7     have said because we just addressed, you know, the same

   8     kind of information they had presented, the defendants had

   9     presented.

  10                    But the defendants have failed to present any

  11     proper record for the Court to make the kind of

  12     determination they're asking the Court to do.

  13                    THE COURT:    Okay.   Thank you.    You answered all

  14     my questions.

  15                    And now, Mr. Lavenue, back to you.

  16                    MR. LAVENUE:    Thank you, Your Honor.      Lionel

  17     Lavenue.

  18                    So I think that you have heard from counsel for

  19     Stragent that our position, defendants' position on claim

  20     preclusion is very strong.

  21                    There are only two issues that have been raised,

  22     and both of those issues, I believe, can be easily disposed

  23     of by the Court.

  24                    First, whether or not there is a final judgment

  25     on the merits in the prior suit.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 63 of 76 PageID #: 4558
                                                                          63


   1                    Counsel for Stragent challenges whether or not

   2     Judge Mitchell's ruling of June 10th, 2019, where she notes

   3     that counsel for Stragent voluntarily agreed to dismiss with

   4     prejudice, that somehow the Court should not consider that,

   5     I believe that would be great error.

   6                    Also, Judge Schroeder, when he adopted the

   7     ruling of Judge Mitchell in his ruling of July 23rd, 2019,

   8     Judge Schroeder's decision simply said that the decisions

   9     were dismissed with prejudice, and he adopted the ruling of

  10     Judge Mitchell.

  11                    Now, interestingly, it seems that even counsel

  12     for Stragent concedes that BMW's position is extraordinarily

  13     strong on this issue because I wrote down in my notes he

  14     says, well, effectively it was the same for BMW.

  15                    So what counsel for Stragent did is they said,

  16     well, look at what Judge Mitchell said.          She said, I'm

  17     dismissing with prejudice based upon lack of subject matter

  18     jurisdiction for Volvo and Mercedes, and then it's

  19     effectively the same for BMW.

  20                    Well, no, that is not what happened.        What

  21     happened was BMW brought a motion for summary judgment

  22     during the issue of a with prejudice or not -- or without

  23     prejudice dismissal.

  24                    And at the hearing, the Judge asked counsel

  25     for Stragent, do you agree to voluntarily dismiss with
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 64 of 76 PageID #: 4559
                                                                          64


   1     prejudice?

   2                    And he said yes.

   3                    And that voluntary dismissal with prejudice, it

   4     took care of the motion for summary judgment.

   5                    So when counsel for Stragent said the motion for

   6     summary judgment was moot, well, it was only mooted because

   7     counsel for Stragent, at the hearing, agreed to a voluntary

   8     dismissal with prejudice.       That was the reason for the

   9     mooting, not because there was a lack of summary judgment --

  10     of subject matter jurisdiction.

  11                    In fact, that was made clear from the fact that

  12     in Judge Mitchell's ruling, she did not mention subject

  13     matter jurisdiction as to BMW.        And even as to Volvo and

  14     Mercedes, the same voluntary agreement to dismiss with

  15     prejudice was made by counsel for Stragent as to them as

  16     well.

  17                    So that is why Judge Schroeder, in his final

  18     judgment, issued a ruling that dismissed with prejudice as

  19     to all three.     And so that, we believe, would -- because

  20     of the voluntary dismissal with prejudice by counsel for

  21     Stragent, that addresses the final judgment on the merits

  22     issue under claim preclusion.        So that, in our view, is a

  23     strong argument not only for BMW but also for Volvo and

  24     Mercedes.

  25                    Next --
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 65 of 76 PageID #: 4560
                                                                          65


   1                    THE COURT:    Before you get there, I think

   2     Mr. Pazuniak is suggesting the Texas court had no authority

   3     to do anything other than dismiss with prejudice.            To the

   4     extent he is making that argument, what is your response?

   5                    MR. LAVENUE:    To the extent he is making that

   6     argument, the 3M case directly rebuts and refutes counsel

   7     for Stragent on that issue.        And that was the quote I gave

   8     before, the 3M case, 289 F.3d 775 at 780 through 81, and I

   9     have the pinpoint cite correct, and that is where the Court

  10     said -- the Federal Circuit said the underlying patent

  11     controversy may not have been sufficient for jurisdiction

  12     but the controversy over the form of dismissal was itself

  13     sufficient.

  14                    So the Court there found that merely the

  15     dispute over whether or not to have a dismissal with

  16     prejudice or without prejudice, there was jurisdiction for

  17     that independent of the other issues.

  18                    In addition, the -- and I didn't read this

  19     before, the Federal Circuit in the very next line cites to

  20     "See also a Supreme Court case, City of Erie."           And the

  21     quote from the parenthetical in this Federal Circuit case

  22     from the Supreme Court is very illuminating for the

  23     situation we have here where it says:         "A Court's interest

  24     in preventing litigants from attempting to manipulate the

  25     Court's jurisdiction to achieve a favorable decision
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 66 of 76 PageID #: 4561
                                                                          66


   1     counsels against a finding of mootness."

   2                    So counsel for Stragent keeps saying, well, it

   3     was moot and so therefore the Court in Texas could not have

   4     issued a decision like it did for dismissal with prejudice.

   5                    Well, no, it wasn't moot because we had raised

   6     the specific issue in our the briefing, we addressed the

   7     issue at the hearing, and the Supreme Court and the Federal

   8     Circuit has specifically concluded that it's not moot when

   9     you have a party challenging whether or not the dismissal

  10     should be under the appropriate circumstances.

  11                    And, in fact, I will also note that the Supreme

  12     Court counsels against the manipulation of jurisdiction,

  13     which it's clear that is what was happening here, Your

  14     Honor.

  15                    Counsel for Stragent was trying to manipulate

  16     the jurisdiction of the Eastern District of Texas in order

  17     to try to avoid preclusion.        Both claim preclusion and issue

  18     preclusion and that manipulation was through this trickery

  19     of using a withdrawal or disavowal of the patent claims of

  20     already invalid -- patents that were found to be invalid.

  21                    So the Patent Office, after we spent good time

  22     and money challenging those patent claims, found them

  23     invalid.    Counsel for Stragent then tried to use this

  24     jurisdictional manipulation to then disavow them, say the

  25     Eastern District did not have jurisdiction to go any further
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 67 of 76 PageID #: 4562
                                                                          67


   1     and therefore tried to preclude us from getting a with

   2     prejudice dismissal.

   3                    It's actually outrageous in context, and that

   4     is exactly what's happening here.         And we believe both the

   5     Supreme Court and the Federal Circuit and the other case law

   6     clearly supports us on this issue for claim preclusion.

   7                    THE COURT:    All right.    Could you respond to the

   8     Senju point, the excerpts from it on slides 8 and 9 that

   9     were highlighted in Mr. Pazuniak's argument?

  10                    MR. LAVENUE:    Yes, Your Honor.

  11                    So as far as the third element of claim

  12     preclusion, whether or not it is the same cause of action,

  13     counsel for Stragent spent a lot of their time talking

  14     about Senju.     And that is in Senju, you inherently have

  15     narrower claims and so, therefore, their argument that you

  16     have narrower claims should not be determinative that the

  17     cause of action is the same.

  18                    But what counsel for Stragent did not do is did

  19     not go on from the Senju analysis, which gives the bases

  20     for why if you had narrower claims it's the same cause of

  21     action, which I will note indicates that we win on Senju

  22     alone.

  23                    But if we go to SimpleAir, in SimpleAir, we

  24     believe that counsel for Stragent made an error because in

  25     SimpleAir, the case specifically says that when you have a
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 68 of 76 PageID #: 4563
                                                                          68


   1     continuation patent application, it can either -- it cannot

   2     only be narrower, it can be the same or even broader than

   3     the parent.

   4                    So in a reexam situation, yes, it always is

   5     going to be narrower.       But in a continuation situation, it

   6     is not always going to be narrower.         It can be broader, the

   7     same, or narrower.

   8                    The point that we're making in our argument is

   9     that counsel for Stragent, by not only saying that his

  10     claims in the Delaware patents are narrower but saying that

  11     they're "significantly narrower" and "materially narrower,"

  12     that makes very clear that the elements of the claims that

  13     are in the Delaware patents, like the Court noted, are a

  14     subset of the claims that were in the Texas patents; and

  15     those Texas patents were found invalid which is an issue of

  16     issue preclusion.

  17                    But we're only talking here about whether or

  18     not it's the same cause of action.         So under Senju and

  19     SimpleAir, for purposes of the same cause of action, if you

  20     have claims that are significantly narrower, materially

  21     narrower, then those would, under that case law, be subsumed

  22     within the cause of action from the Texas cause.

  23                    And that is why we don't need to go to charts

  24     and claim comparisons and all of the other analysis because

  25     that decision has already been made for us by counsel for
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 69 of 76 PageID #: 4564
                                                                          69


   1     plaintiff.     They have already conceded that these are the

   2     same.

   3                    THE COURT:    Okay.   And we're just about out of

   4     time, but I do have a few more questions for you.

   5                    SimpleAir, the citation on slide 9, which I

   6     meant to refer to when I said Senju, so my mistake there,

   7     you know, says the claims are -- must be essentially the

   8     same.    "Narrower" and "materially narrower" seem not to be

   9     essentially the same.

  10                    So how does that law help you?

  11                    MR. LAVENUE:    Well, Senju and, essentially the

  12     same, is a claim that is subsumed within the other.            I mean,

  13     that is the way that Senju describes the reexam situation.

  14                    If you have a reexam and you have claims that

  15     come from the reexam, then they're always going to become

  16     narrower.    And they define that as essentially the same.

  17                    SimpleAir takes that concept and moves it into

  18     the continuation situation and they say, okay, if you have a

  19     parent patent and then you have a continuation, we look to

  20     the continuation to see whether or not it is -- it's one of

  21     the three scenarios:

  22                    Scenario 1, broader;

  23                    Scenario 2, the same;

  24                    Scenario 3, narrower.

  25                    And here we actually have Scenario 3 plus.          And
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 70 of 76 PageID #: 4565
                                                                          70


   1     in Scenario 3 plus, we have not only narrower but

   2     significantly narrower and materially narrower.

   3                    That is the definition of essentially the same.

   4                    THE COURT:    All right.    So from slide 8, his

   5     excerpt was ordinarily each patent asserted raises an

   6     independent and distinct cause of action.

   7                    You're saying we're not in an ordinary

   8     circumstance, I guess, because these are new patents, right?

   9     So you would presume they are new causes of action but you

  10     are saying, don't follow that.

  11                    MR. LAVENUE:    This is far from ordinary, Your

  12     Honor.    That is clear.     So the ordinary would not fit the

  13     bill here.

  14                    THE COURT:    All right.    And is there any

  15     significance to the timing of the four patents-in-suit here

  16     in Delaware, the timing for when they were issued and

  17     whether they could have been brought in Texas?           Is that

  18     pertinent to the analysis?

  19                    MR. LAVENUE:    Well, I was really surprised to

  20     hear that, Your Honor, because I noted that counsel for

  21     Stragent noted fairness on that issue.          And the case in

  22     Texas ended in June of 2020.        All four of the patents in

  23     Delaware, they were all issued before June of 2020.            In

  24     fact, they were all issued in 2019, 2019 and before.

  25                    In fact, Your Honor, of the four patents that
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 71 of 76 PageID #: 4566
                                                                          71


   1     are asserted in Delaware, three of those patents were

   2     specifically accused against the defendants during the Texas

   3     case, and that is what led to our concern and our dispute

   4     over the with prejudice or without prejudice issue.

   5                    So counsel for Stragent was aware of the issue,

   6     could have gone to the court in Texas and said at any time,

   7     even up to the point of dismissal, we want to amend our

   8     complaint to add these new patents.         They did not do so.

   9                    And most tellingly is when the case was ending

  10     and we asked for a with prejudice dismissal, they had the

  11     opportunity in front of Judge Mitchell to ask Judge Mitchell

  12     to specifically make a without prejudice dismissal.

  13     Instead, they voluntarily agreed to a with prejudice

  14     dismissal knowing of the implications of preclusion.

  15                    And so the fairness is entirely on the side

  16     of the defendants here, not on the side of the plaintiff

  17     because the plaintiff could have at any time asked the Texas

  18     court to include these patents in the case, to substitute

  19     them out of the complaint.

  20                    THE COURT:    All right.    One last question.

  21                    There was a suggestion, I think also from

  22     Mr. Pazuniak, that if you're right, then it may follow

  23     logically that one can basically never sue on a continuation

  24     or continuation in part patent.

  25                    I assume you think you are right, and I assume
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 72 of 76 PageID #: 4567
                                                                          72


   1     you think that is not the logical implication.

   2                    So help me understand why.

   3                    MR. LAVENUE:    Well, it's not the logical -- I

   4     assume that he means for the same parties.          In other words,

   5     if you have a parent patent and you have a continuation

   6     patent, then can you sue on the continuation patent if there

   7     was a previous lawsuit on the parent patent?

   8                    And I think that would go to, what exactly was

   9     the patent that was addressed in the prior case?

  10                    And also, if it's a continuation patent that is

  11     subject to a terminal disclaimer, then that would certainly

  12     err on the side of it being precluded.

  13                    But if it's a continuation patent, for example,

  14     that is a CIP, a continuation in part that had new matter

  15     and had claims that were not significantly narrower and

  16     materially narrower but were broader or different from, you

  17     know, outside of this little circle that we have in our

  18     PowerPoint presentation where we say, well, are the claims

  19     within the circle, well, if the claims are outside of the

  20     circle, then certainly counsel for Stragent would be

  21     entitled to pursue these claims.

  22                    But here the claims are not outside the circle.

  23     They're not different from, they're narrower then.            And

  24     they're not only narrower then, they're significantly

  25     narrower.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 73 of 76 PageID #: 4568
                                                                          73


   1                    So if we're talking about a situation for claim

   2     preclusion, not issue preclusion, where you have a previous

   3     lawsuit against the same defendant, then that would be

   4     precluded on claims that were the same cause of action even

   5     in a continuation if, you wanted to avoid that then you can

   6     do that by having claims that were other than within the

   7     circle of the scope of the prior case.

   8                    Like you said, is this is a subset of the case,

   9     which means that it is precluded, or is this something other

  10     than a subset of the case, which means that you are not

  11     precluded?     That's the distinction that would make the

  12     answer.

  13                    THE COURT:    Okay.   Thank you very much.

  14                    I want to thank both counsel for the very

  15     helpful argument.      These are challenging issues.       And

  16     actually, in part, due to how complicated they are, I am

  17     going to be asking you for some additional briefing.             Here

  18     is what I want to make sure you cover in the supplemental

  19     briefs.

  20                    There are a couple of cases, one of which I

  21     think I mentioned during the argument.          I'm not sure if I

  22     mentioned the second, but I will give you the citations to

  23     them in a moment.

  24                    I want to have you both have a chance to

  25     carefully consider the applicability, if any, of these two
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 74 of 76 PageID #: 4569
                                                                          74


   1     Federal Circuit decisions and to give me your argument

   2     about it, and probably for you each to have a chance to have

   3     a very short response to each other's treatment of these

   4     cases.

   5                    The first one is, and I'm sure I mentioned this

   6     one, the Media Tech Licensing decision vs. Upper Deck

   7     Company, 334 F.3d 1366, Federal Circuit 2003.

   8                    The second one is Target Training International

   9     vs. Extended North America, 645 Fed.Appx. 1018.           So 645

  10     Fed.Appx. 1018, Federal Circuit in 2016.

  11                    I believe both of these cases may, but maybe

  12     don't, may have implications for the claim preclusion issue.

  13                    And, again, I want some help on understanding

  14     your views on those two cases.

  15                    Second, the plaintiff contends, I don't know if

  16     it's disputed, but contends that there is new material in

  17     the extensive slide deck I received from defendants.            I

  18     think it was about 85 slides.        Even though I did not review

  19     the slides before the hearing, and as it turns out we

  20     didn't discuss most of the slides, if not all of the ones

  21     that plaintiff sort of objected to, I do have them in

  22     front of me.

  23                    They may turn out to be helpful so I want

  24     the plaintiff to have an opportunity to write a short

  25     supplemental brief on any of what you think is new in those
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 75 of 76 PageID #: 4570
                                                                          75


   1     slides, and I want defendant to at least have a chance to

   2     reply to that.

   3                    So I'm going to leave it to you all, and I'll

   4     ask you to do this by Monday, to get back to me with a

   5     proposal for how quickly and how short in page length you

   6     all can agree to brief these various issues that I have now

   7     called out.

   8                    Mr. Pazuniak, any questions about that or

   9     anything else to talk about?

  10                    MR. PAZUNIAK:    No, Your Honor.     Thank you.

  11                    But would it perhaps make more sense, Your

  12     Honor, to just give us a sort of a -- Your Honor usually

  13     says, like, three pages, single-spaced or, you know, five

  14     pages, single-spaced.       You know, perhaps that would be

  15     easier than for us trying to reach a determination on that.

  16                    I was just suggesting that I think both sides

  17     might appreciate that.

  18                    THE COURT:    I mean, it might we easier, but I

  19     guess maybe because it is the end of the day after a long

  20     week, it's not coming to me what I should tell you on that

  21     and there are issues on both sides.         So I am just going to

  22     have to leave it to you all initially.

  23                    MR. PAZUNIAK:    Okay.    Okay.   That's fine.

  24                    Thank you, Your Honor.      I have -- plaintiff has

  25     no more comments or questions.
Case 1:20-cv-00510-LPS Document 30 Filed 10/27/20 Page 76 of 76 PageID #: 4571
                                                                          76


   1                    THE COURT:    Mr. Lavenue, same question to you.

   2     Questions to me or anything else to talk about?

   3                    MR. LAVENUE:    I don't think we have anything

   4     else, Your Honor.      Thank you very much for your time today.

   5                    THE COURT:    Okay.   Then we'll just look for your

   6     submission Monday with what you agreed to do, and thank you,

   7     again, for the helpful argument.

   8                    Everybody stay safe; and I hope you enjoy the

   9     weekend.    Bye-bye.

  10                    (The attorneys respond, "Thank you, Your

  11     Honor.")

  12                    (Telephonic argument ends at 3:32 p.m.)

  13

  14            I hereby certify the foregoing is a true and accurate
         transcript from my stenographic notes in the proceeding.
  15

  16                                     /s/ Brian P. Gaffigan
                                        Official Court Reporter
  17                                       U.S. District Court

  18

  19

  20

  21

  22

  23

  24

  25
